F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 6 1998
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 USMAN SHEHU SULE,

          Plaintiff-Appellant,

               v.                                      No. 98-1007
                                                   (D.C. No. 95-S-2786)
 B.R. STORY; L.E. FLEMING;                              (D. Colo.)
 ROWLETT; A. FENLON,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Usman Shehu Sule, a former federal prisoner appearing pro se, seeks leave

to appeal the district court’s dismissal of his Bivens action without prepayment of


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
fees. After reviewing the materials presented by Sule, we deny his request and

dismiss this appeal.

      While he was incarcerated, Sule filed this civil rights action, alleging (1)

his First Amendment rights were violated when prison officials punished him

based on the contents of a written grievance he filed calling the warden a racist, a

fascist, and a hypocrite; (2) prison officials retaliated against him for filing

lawsuits by not allowing him to progress through the prison classification system

and thereby denying him the possibility of transferring to a lower security facility;

and (3) prison officials improperly confiscated funds deposited into his inmate

trust fund account and refused to allow him to participate in the Financial

Responsibility Program. The district court dismissed Sule’s first claim without

prejudice because of Sule’s failure to exhaust administrative remedies, and

granted summary judgment for defendants on the two remaining counts. The

court concluded Sule’s retaliation claim was “vague and conclusory” and Sule had

failed to present any evidence to support the claim. The court further concluded

it was uncontroverted that Sule had authorized prison officials to take money

from his trust account to pay for legal photocopying and mailing expenses and

that such expenses did not qualify him for the Financial Responsibility Program.

Finally, the court rejected Sule’s request to conduct additional discovery on his

claims.


                                          -2-
       Following dismissal of his claims, Sule filed a motion for leave to proceed

on appeal without prepayment of fees. The district court denied the motion,

certifying the appeal was not taken in good faith.       See 28 U.S.C. § 1915(a)(3).

Pursuant to Fed. R. App. P. 24(a), Sule now asks this court to grant him leave to

proceed on appeal in forma pauperis.

       We have reviewed Sule’s appellate pleadings and the entire record on

appeal and conclude this appeal is frivolous.        See 28 U.S.C. § 1915(e)(2)(B)(i);

see also Neitzke v. Williams , 490 U.S. 319, 327 (1989) (a claim is frivolous if the

factual contentions supporting it are clearly baseless, or if it relies on an

indisputably meritless legal theory). Accordingly, we agree with the district court

that the appeal is not taken in good faith and deny Sule’s motion.

       The motion for leave to proceed on appeal in forma pauperis is DENIED

and the appeal is DISMISSED. The mandate shall issue forthwith.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                            -3-